Citation Nr: 1031877	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-22 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 
percent for service-connected Hodgkin's disease with associated 
hypothyroidism and infertility prior to November 5, 2009, and in 
excess of 30 percent since November 5, 2009. 


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1992 to July 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama, in which service connection for Hodgkin's disease was 
granted and a noncompensable rating was assigned effective July 
7, 2005.  In a May 2008 rating decision, the noncompensable 
rating was continued for Hodgkin's disease and the Veteran's 
infertility was recognized as part of that disability; 
additionally, service connection was granted for hypothyroidism 
associated with Hodgkin's disease and a separate 10 percent 
rating was assigned for that aspect of the disability effective 
July 7, 2005.  In a March 2010 rating decision, a 30 percent 
rating was assigned for hypothyroidism associated with Hodgkin's 
disease effective November 5, 2009.  Consequently, the issue on 
appeal is as phrased on the title page of this decision as the 
Veteran appeals the assignment of ratings for all aspects of 
Hodgkin's disease.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran provided testimony at a June 2010 hearing before the 
Board.  A transcript of the proceeding is of record and has been 
reviewed.  

The record raises the issue of entitlement to service connection 
for right ankle injury.  See June 2010 hearing transcript.  This 
issue was not developed or certified for appeal.  As such, the 
Board REFERS the issue of entitlement to service 
connection for right ankle injury to the RO for 
appropriate action.


FINDING OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's Hodgkin's disease with associated 
hypothyroidism is manifest by the need for continuous medication, 
fatigability, constipation, mental sluggishness, muscular 
weakness, cold intolerance, mental disturbance, and sleepiness as 
of July 7, 2005.


CONCLUSION OF LAW

Criteria for a 100 percent rating for Hodgkin's disease with 
infertility and hypothyroidism have been met since July 7, 2005.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.16, 4.119, Diagnostic Code (DC) 
7903 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in proceeding 
with this appeal given the favorable nature of the Board's 
decision.  Any error in the failure to provide notice involving 
the downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Veteran maintains that she is entitled to an initial 
disability rating greater than 30 percent for her service-
connected Hodgkin's disease with hypothyroidism.  She credibly 
testified before the Board that she experiences muscle weakness 
in both arms, is tired all the time, sweats, is constipated, has 
a very dry mouth most of the time and experienced quite a bit of 
anxiety.  The Veteran stated that she did not work because of the 
various symptoms she experiences as a result of Hodgkin's disease 
notwithstanding her desire to be part of the work force.

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement to 
compensation has been established and a higher initial disability 
rating is at issue, the level of disability at the time 
entitlement arose is of primary concern.  Consideration must also 
be given to a longitudinal picture of the veteran's disability to 
determine if the assignment of separate ratings for separate 
periods of time, a practice known as "staged" ratings, is 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's disability is currently rated as 30 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7903, for 
hypothyroidism and 0 percent disabling under 38 C.F.R. § 4.117, 
Diagnostic Code 7709, for Hodgkin's disease with infertility.  
Diagnostic Code 7709 allows for a rating of 100 percent during 
the active disease and treatment and directs that the residuals 
of the disease be rated separately after that time period.  
Diagnostic Code 7903 allows for the assignment of a 10 percent 
rating when there is evidence of hypothyroidism with fatigability 
or continuous medication required for control; a 30 percent 
rating for hypothyroidism with fatigability, constipation, and 
mental sluggishness; a 60 percent rating for hypothyroidism with 
muscular weakness, mental disturbance, and weight gain; and, a 
100 percent rating is assigned when there is evidence of 
hypothyroidism with cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, slowing 
of thought, depression), bradycardia (less than 60 beats per 
minute), and sleepiness.

The Veteran underwent VA examination in July 2006 and related 
being diagnosed with Hodgkin's disease in 1992 with radiation for 
the disease in 1993.  The Veteran further indicated that she had 
experienced thyroid problems, specifically, hypothyroidism since 
radiation treatment; that the prescribed thyroid replacement 
medication made her sick; and, that she had been feeling very 
tired and fatigued ever since that time.  Upon examination and 
review of the claims file, the examiner diagnosed the Veteran as 
having a history of hypothyroidism after radiation treatment, 
with the use of Synthroid, and fatigue. 

In a November 2007 statement, the Veteran reported feeling 
depressed and anxious, explaining that she experienced these 
feelings due to her disability.  Contemporaneous VA outpatient 
treatment records demonstrate that the Veteran provided a history 
of depression which had been getting worse in the past six 
months.  The Veteran is currently prescribed medication for 
anxiety.

VA outpatient treatment records dated in March 2008 to April 2008 
demonstrate that the Veteran sought treatment for hypothyroidism 
associated with Hodgkin's disease.  A March 2008 record shows 
that she was seen in the endocrinology clinic due to abnormal 
thyroid tests.  The Veteran provided a history of depression, 
weight gain of 35 pounds in the past four months, and continued 
fatigue and dry mouth.  She was continued on Synthroid for 
treatment of her hypothyroidism.

In her July 2008 notice of disagreement, the Veteran reported 
that her current thyroid medication, Synthroid, did not properly 
regulate her blood levels, as in addition to weight gain, she 
experienced fatigue and mental sluggishness.  The Veteran further 
reported that she experienced constipation.  A July 2008 VA 
outpatient treatment record demonstrates that the Veteran sought 
treatment for hyperthyroidism, indicating that she experienced 
depression, constipation, difficulty sleeping, and cold 
intolerance.  

A January 2009 VA outpatient treatment record demonstrates that 
the Veteran reported that she experienced constipation, fatigue, 
cold intolerance, and a weight gain of approximately 20 pounds.  
July 2009 VA outpatient treatment records show that the Veteran 
seeks treatment for hypothyroidism and continues to take 
Levothyroxine for her disability.  

In November 2009, the Veteran underwent a second VA examination 
and related experiencing constipation, sluggishness, myalgias, 
and arthralgias.  She further reported anxiety, decreased 
concentration, mental sluggishness, watery eyes, dry skin, 
brittle hair, tenderness of the neck, generalized weakness, and 
fatigability.  The Veteran reported having a poor response to 
medications, noting that in her belief her symptoms were getting 
progressively worse.  On examination, the Veteran was found to 
have some weight loss compared to baseline, her skin and hair 
were dry, and her thyroid size was normal without nodules. There 
were signs of depression.  The diagnosis of hypothyroidism 
associated with Hodgkin's disease was confirmed.

In June 2010, the Veteran testified that she experienced constant 
fatigue, muscle weakness of both arms, sleepiness, hair loss, 
constipation, sweating, dry mouth, and anxiety.  She stated that 
she felt handicapped most of the time and revealed her genuine 
anguish in not being able to participate in the work force or 
bear children.  The Veteran was observed to be very fragile and 
had difficulty managing her emotions.

It is important to note at this juncture that it is the defined 
and consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts shown 
in every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that 
criteria for a 100 percent rating under Diagnostic Code 7903 have 
been met for the entire period in question.  As such, the Veteran 
is entitled to a 100 percent rating for Hodgkin's disease with 
associated hypothyroidism as of July 7, 2005, as there has been a 
consistent showing of muscular weakness, mental disturbance and 
fatigue as part of her disability.  The Veteran has consistently 
reported fatigue and constipation associated with hypothyroidism 
and there is objective evidence of her weight fluctuating, cold 
intolerance, sleepiness, and muscular weakness.  Additionally, 
the Veteran has complained of depression and anxiety, which is 
demonstrated by the clinical record.  Thus, when resolving all 
doubt in the Veteran's favor, the Board finds that the Veteran's 
clinically noted symptoms are most analogous to the criteria for 
a 100 percent rating under DC 7903.  Consequently, a 100 percent 
rating for Hodgkin's disease with hypothyroidism is granted for 
the entire period in question.  

The Board acknowledges that the Veteran has had periods when her 
symptoms were less severe than currently noted.  In an effort to 
allow for the greatest degree of stability of the disability 
evaluation as per 38 C.F.R. § 3.344(a), however, the Board finds 
that the assignment of the more favorable rating as described 
above should be assigned for the entire period in question.  
There is no evidence to support staged ratings.


ORDER

A 100 percent evaluation for Hodgkin's disease with 
hypothyroidism and infertility is granted as of July 7, 2005, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


